Motion granted, without costs, and opinion and decision dated March 13, 1972 (38 A D 2d 375) amended and order entered April 27, 1972 resettled to provide: “ Determination modified, on the law, so as to delete that part which determined petitioner’s prospective revenue to include $164,300 attributable to increased capacity, and matter remanded to the Public Service Commission for further proceedings not inconsistent with the opinion herein, with costs.” Motion for a stay of order of Public Service Commission dated May 9, 1972 denied, without costs. Settle order on notice. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.